Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 1 of 25 PagelD #: 3

MHIBIT A

 
 

Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 2 of 25 PagelD #: 4

UD 44 (REY. THUY)

fa i

DEPARTMENT 0}
One. Canned Pala
99 Washington ewe
Albany, NY 12231-0001

ly Hl ith a Medi rh ni fat alll " .

 

 

Return Services Requested

 

 

  

USPS CERTIFIED MAL

UT

Z 214 8969 0059 7931 9727 10

202002240849

NATIONAL REGISTERED AGENTS, INC.
28 LIBERTY ST,

NEW YORK NY,10005

 
 
 
 

     

 

 

sis 9 noe sno’

 

i USPOSTAGE)pmevan

7 pee ES

Pel ae smo
ipod YY a BOSE

“ly NETS, oe

i iu: 1P 12231 &
x 4 Le ae $005.36

cs OOO1ISI831FEB 26 20.
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 3 of 25 PagelD #: 5

fi, CT Corporation Service of Process
Transmittal
03/03/2020
CT Log Number 537314011

TO: Frank Woodhouse
ALPHA RECOVERY CORP
6912 S Quentin St Ste 10
Centennial, CO 80112-4531

RE: Process Served in New York

FOR: ALPHA RECOVERY CORP (Domestic State: CO)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: BING HUANG, etc., Pitf. vs. ALPHA RECOVERY CORP, et al., Dfts.
DOCUMENT(S) SERVED: Summons, Complaint, Notice, Attachment(s)
COURTIAGENCY: Kings County: Supreme Court, NY
Case # 5022732020
NATURE OF ACTION: Complaint Class Action and Demand For Jury Trial
ON WHOM PROCESS WAS SERVED: National Registered Agents, Inc., New York, NY
DATE AND HOUR OF SERVICE: By Certified Mail on 03/03/2020 postmarked on 02/26/2020
JURISDICTION SERVED : New York
APPEARANCE OR ANSWER DUE: Within 20 days after the service of this summons, exclusive of the day of service
ATTORNEY(S) / SENDER(2: Simon Goldenberg

Law Office of Simon Goldenberg PLLC
818 East 16th Street
Brooklyn, NY 11230

347-640-4357
ACTION STEMS: SOP Papers with Transmittal, via UPS Next Day Air , 12X212780116225463
SIGNED: National Registered Agents, Inc.
ADDRESS: 208 S La Salle St Ste 814
Chicago, IL 60604-1101
For Questions: 866-203-1500

DealTeam@wolterskluwer.com

Page 1 of 1/ AK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a tegal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsibte for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 4 of 25 PagelD #: 6

State of New-York - Department of State
Division of Corporations 4

Party Served: Plaintiff/Petitioner:
ALPHA RECOVERY CORP, ” HUANG, BING

 

 

 

 

 

 

 

NATIONAL REGISTERED AGENTS.—ZNG-
__—28-LEBERTY-STT
NEW YORK, NY 10005 - .

‘

Dear Sir/Madam: ‘

Enclosed herewith is a legal document which was served upon the Secretary of

State on 02/06/2020 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.
This copy is being transmitted pursuant to such statute to the address

provided for such purpose.

Very truly yours,
Division of Corporations
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 5 of 25 PagelD #: 7

oy F E

'

SUPREME COURT OF THE STATE OF NEW YORK
- COUNTY OF KINGS

 

BING HUANG, ON BEHALF OF HIMSELF
ANO ALL OTHERS SIMILARLY SITUATED ad

Plaintiff/Petitioner,
-against- Index No.: 502273/2020
ALPHA RECOVERY CORP, VELOCITY

INVESTMENTS, LLC AND JOHN DOE ee
4-10 scat men gc tong on HE pe REE ‘

Oefendant/Respondent.

 

NOTICE OF COMMENCEMENT OF ACTION SUBJECT TO
MANDATORY ELECTRONIC FILING

PLEASE TAKE NOTICE that the matter captioned above has been commenced as an electronically filed case in the New
York State Courts Electronic Filing System (“NYSCEF”) as required by CPLR
§ 2111 and Uniform Rule § 202.5-bb (mandatory electronic filing). This notice is being served as required by that rule.

NYSCEF is designed for the electronic filing of documents with the County Clerk and the court and for the electronic
service of those documents, court documents, and court notices upon counsel and unrepresented litigants who
have consented to electronic filing.

Electronic filing offers significant benefits for attorneys and litigants, permitting papers to be filed with the County
Clerk and the court and served on other parties simply, conveniently, and quickly. NYSCEF case documents are filed
with the County Clerk and the court by filing on the NYSCEF Website, which can be done at any time of the dayor |
night on any day of the week. The documents are served automatically on all consenting e-filers as soonasthe -
document is uploaded to the website, which sends out an immediate email notification of the filing.

The NYSCEF System charges no fees for filing, serving, or viewing the electronic case record, nor does it charge any
fees to print any filed documents. Normal filing fees must be paid, but this can be done on-line.

Parties represented by an attorney: An attorney representing a party whois served with this notice must either: 1)
immédiately record his or her representation within the e-filed matter on the NYSCEF site; or 2) file the Notice of Opt-
Out form with the clerk of the court where this action is pending. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or scanner and/or internet connection
or that they

tack (along with all employees subject to their direction) the operational knowledge to comply with e-filing

PeGUIPE MENTS: [Section 202.5- pele}

Parties not represented by an attorney: Unrepresented litigants are exempt from efiling. They can serve and
file documents in paper, form and must be served with documents in paper form. However, an unrepresented
litigant may participate in efiling.

Page 1 of 2 EFM-1°
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 6 of 25 PagelD #: 8

%

Ey

For information on how to participate in e-filing, unrepresented litigants should contact the appropriate clerk in the

court where the action was filed or visit www.nycourts.gov/efileunrepresented, Unre

presented litigants iso are

encouraged to visit www.nycourthelp.gov or contact the Help Center in the court where the action was filed. An
unrepresented litigant who consents to e-filing may cease participation at any time. However, the other parties
may continue to e-file their court documents in the case.

For additional information about electronic filing and to create a NYSCEF account, visit the NYSCEF website at-——~~

* eel
www nycourts. gov/efile or contact the NYSCEF Resource Center (phone:.646--386-303 3;e-mail:efile@nycourts.gov).

Dated: 1/29/2020

_ {sf Simon Goldenberg

 

Signature

Simon Goldenberg, Esq
Name

Law Office of Simon Goldenberg, PLLC
Firm Name

818 East 16"-Street
Address

Brooklyn, NY 11230
City, State, and Zip

347-640-4357
Phone

support@goldenbergfirm.com
E-Mail

_To: National Registered Agents, Inc
28 Libert St
New York, NY 10005 _

 

 

Index. #700486/2019

 

Page 2 of 2

EFM-1
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20

FILED: KINGS coUNTY CLERK O4L29/2020 04:03 PM
NYSCEF DOC. NO. 1

 

SUPREME COURT OF THE STATE OF NEW YORK

 

Page 7 of 25 PagelD #: 9

&:
INDEX NO. 502273/2020

RECEIVED NYSCEF: 01/29/2020

 

COUNTY OF KINGS
X
BING HUANG, ON BEHALF OF HIMSELF
AND ALL OTHERS MLARLY SITUATED, _ mncnsei iin i
” — Index No.:
Plaintiff(s),
SUMMONS
-against-
ALPHA RECOVERY CORP., Plaintiff designates
VELOCITY INVESTMENTS, LLC., and KINGS County
JOHN DOE 1-10, as the place of trial
Defendant(s). The basis of the venue is
Plaintiff's residence
X

 

To the above named Defendant(s):

YOU ARE HEREBY SUMMONED to answer the complaint in this action and

to serve a copy of your answer, or, if the complaint is not served with this summons, to

serve a notice of appearance on the plaintiff's attorney within 20 days after the service of

this summons, exclusive of the day of service (or within 30 days after the service is

complete if this summons is not personally delivered to you within the State of New

York); and in case of your failure to appear or answer, judgment will be taken against

you by default for the relief demanded in the complaint.

Dated: JANUARY 29, 2020

4/ SIMON GOLDENBERG

By: Simon Goldenberg

Law Office of Simon Goidenberg PLLC,

Attorney(s) For Plaintiff

818 East 16th Street, Brooklyn, NY, 11230

Tel. (347) 640-4357

Loot 26
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 8 of 25 PagelD #: 10

ee . z . ca
(PILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX NO, 502273/2020
NYSCEF DOC. NO: 1 RECEIVED NYSCEF: 01/29/2020

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS —

 

Xx

Ai a Eee Ee =
eT wage
a ee eee se gE EE
| . x No.:

a Plaintiff(s),
: : COMPLAINT-

CLASS ACTION AND

DEMAND FOR JURY

TRIAL

-against-

_ ALPHA RECOVERY CORP.,
VELOCITY INVESTMENTS, LLC., and
JOHN DOE 1-10,

e Defendant(s).

Xx

Plaintiff, BING HUANG, ON BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED (hereinafter referred to as “Plaintiff’), by and through his
attorneys, Law Office of Simon Goldenberg, PLLC, complaining of the Defendant(s), :
hereby alleges as follows:

 

I. Plaintiff, BING HUANG, a New York resident, brings this proposed class
action under Article 9 of the New York CPLR alleging violations of the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter the “FDCPA”) and the New
York General Business Law § 349 (hereinafter referred to as “NYGBL”).

2. The FDCPA prohibits debt collectors from engaging in abusive, deceptive,
and unfair collection practices. The NYGBL protects consumers from deceptive acts or
practices in the conduct of any business.

 

JURISDICTION AND VENUE
3. This Court has jurisdiction of this case pursuant to CPLR 301 and/or CPLR
302(1).
4, Venue in this district is proper based on Defendants’ regular 4transaction of

business within this district. Venue in this district also is proper based on Defendants
possessing a license from the New York City Department of Consumer Affairs to operate
as a “Debt Collection Agency” in New York City which includes this district. Each

2 o£. 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 9 of 25 PagelD #: 11
f . £ ' a
(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX NO. 502273/2020
NYSCEF boc, NO. 1 RECEIVED NYSCEF: 01/29/2020

Defendant also derives substantial revenue from: services rendered in this district. The
aforementioned transaction of business and services includes but is not limited to the
collection of debt from consumers who reside in this district.

3. Venue in this district also is proper in light of the occurrences which form
the basis for this Complaint having occurred in whole or in part in this district. ee

pee ete:

6. Venue-is-properper'CPLR 503 and 509.

a

PARTIES

7. Plaintiff, BING HUANG, is a natural person residing in KINGS COUNTY,
NEW YORK.

8. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

9. A debt collector as defined by the FDCPA, 15 U.S.C. § 1692b(6), is a
“person who uses any instrumentality of interstate commerce or the mails in any business
_the primary purpose of which is the collection of any debts, or who regularly collects or
attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due
another.” The FDCPA itself does not define the word “person”; but the Dictionary Act’s
definition of a person expressly includes “corporations” and “companies”. See 1 USC 1.

10. Defendant Alpha Recovery Corp. (hereinafter referred to as “Alpha”) is a
Colorado Business Corporation and a New York Foreign Business Corporation located at
6912 S. Quentin St., Suite #10, Centennial, CO 80112.

iI. Per § 20-490 of the New York City Administrative Code, any business
that seeks to collect personal or household debts from New York City residents must
have a Debt Collection Agency License from the New York City Department of
Consumer Affairs.

12. Alpha possesses a license from the New York City Department of
Consumer Affairs to operate as a ‘Debt collection Agency”.

13. In Exhibit A, Alpha sets forth that it is a debt collector attempting to
collect an alleged debt. Exhibit A contains disclosures required to be made by a “debt
collector” under the FDCPA as part of a communication attempting to collect a “debt” or -
in connection with the collection of a “debt”.

14. Upon information and belief, the primary purpose of Alpha is the
collection of debts using the instrumentalities of interstate commerce, including mails and
telephone; and it regularly collects or attempts to collect, directly or indirectly, debts
owed or due or asserted to be owed or due to another.

Sef Lé
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 10 of 25 PagelD #: 12

‘ ‘

 

| @ILED: KINGS COUNTY CLERK 01/25/2020 04703 PM INDEX NO. 502273/2020

NYSCEF DOC. NO. 1 | RECEIVED NYSCEF: 01/29/2020

15. Thereby, Defendant Alpha is a “debt collector” as defined by 15 U.S.C
1692a(6) of the FDCPA.

16. Defendant Velocity Investments, LLC (“Velocity”) is a New Jersey
Domestic Limited Liability Company and New York Foreign Limited Liability Company
with its principal place of business located at 1800 State Route 34, Suite 404A, Wall .
Township, NJ 07719-9147. on elt eee

é Pe
ws

17. Velocity possesses a license from the New York City Department of
Consumer affairs to operate as a “Debt Collection Agency”.

18. Upon information and belief, the primary purpose of Velocity is the
collection of debts using the instrumentalities of interstate commerce, including mails and
telephone.

19. Thereby, Defendant Velocity is a “debt collector” as defined by 15 U.S.C
1692a(6) of the FDCPA.

20. Velocity hired Alpha to attempt to collect an alleged debt from Plaintiff.

21. Upon information and belief, Velocity, directs and/or requires and/or
allows Alpha to carry out collection efforts on Velocity’s behalf and for the benefit of
Velocity; Velocity always possesses the beneficial interests in the collection accounts
which Alpha attempts to collect on their behalf; and Velocity controls and/or supervises
the debt collection efforts of Alpha in reference to their mutual accounts.

22. Upon information and belief, Velocity issued work standards, directives,
and/or guidelines to Alpha which contained instructions, controls, and rules governing
the steps Alpha could and could not take to attempt to collect debts, including control
over the issuance and contents of the collection letters issued to Plaintiff by Alpha in
reference to Velocity account(s).

23. All the actions alleged in this Complaint taken by Alpha were taken as an
agent of or “debt collector” for Velocity.

24. Velocity is thereby vicariously liable for the actions of Alpha set forth in
this Complaint.

25. John Doe I-10, are fictitious names of individuals and businesses alleged
for the purpose of substituting names of Defendants whose identities will be disclosed in
discovery and should be made parties to this action.

26. For the reasons set forth below, Plaintiff's receipt and reading of

ALPHA’s collection letter deprived Plaintiff of his rights to not be subjected to abusive,
unfair, deceptive, or misleading debt collection practices.

4 of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 11 of 25 PagelD #: 13

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX NO, S022 /2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

 

FACTUAL ALLEGATIONS

27. Plaintiff repeats and realleges the allegations contained in the foregoing
paragraphs.

28. Prior to the commencement of this action, a personal financial_obligation-—————
was allegedly incurred by-Plaintif¥-to-Prosper Finding, LLC. At some time after the
account entered default status, all rights to the debt were allegedly sold to Velocity.

29, At some time prior to January 30, 2019, Velocity assigned or transferred the
debt to Alpha to attempt to collect the balance on its behalf.

30. In an attempt to collect the alleged debt, Defendant ALPHA mailed to
Plaintiff a collection letter (hereinafter referred to as the “collection letter”) dated January
30, 2019. A true and correct copy of ALPHA’s collection letter is attached as Exhibit A,
except that the undersigned counsel has, in accordance with 22 NYCRR § 202.5(e),
redacted the financial account numbers and Plaintiff's home address to protect Plaintiff's
privacy.

31. Exhibit A is a “communication” as defined by 15 U.S.C. § 1692(a)(2).

32. Upon information and belief, Exhibit A is a standardized computer-
generated form letter.

33. The past due debt set forth in Exhibit A was based on Plaintiff, as an
individual, being issued a loan or line of credit for his individual use, individually using
the proceeds of the loan or using the line of credit to purchase goods for personal, family
or household purposes. Alpha, via Exhibit A, attempted to collect this past due debt from
Plaintiff in his individual capacity; and Exhibit A did not refer to any kind of business
associated with the:account. Based on the above, the past due debt at issue arose out of a
transaction used primarily for personal, family or household purposes, and is therefore a
“debt” as that term is defined by 15 U.S.C. § 1692a(5).

34. Exhibit A states an address on the top-left side:

P.O. Box 1259
Dept. # 136480
Oaks, PA 19456

35. Exhibit A states an address near the top-right side:
Alpna Recovery Corp.

6912 S. Quentin St. Unit 10
Centennial, CO 80112

5 of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 12 of 25 PagelD #: 14

(FILED: KINGS COUNTY CLERK 01/25/2020 04:03 PM

NYSCEF, DOC. NO. 1

36.

37.

__

"38,

recipient.

39.

recipient.

40.

41.

e

INDEX NO. 502273/2020
RECEIVED NYSCEF: 01/29/2020

Exhibit A states, in pertinent:

Balance Due: $18,949.83
Furthermore, the body of Exhibit A states:

saigpattsorerd OSE
sae a ancetense meet

This office has made several attempts to.encourage-you't6 ~~
pay the-past-due’accolint you incurred with Proper funding
LLC referred to above.

Clear identification of payment remittance information is material to the

Clear and unambiguous identification of the balance is material to the

Whether a balance is static or subject to variation is material to the recipient.

Whether a balance is specifically subject to interest, fees, or other charges,

is material to the recipient.

42.

The amount of the balance attributable to principal, interest, fees, or other

charges, ts material to the recipient.

43.

The question of whether a collection letter is deceptive is determined from

the perspective of the “least sophisticated consumer.”

44. ~

Upon receiving and reading Exhibit A, Plaintiff was confused as to which

of the multiple addresses would be the correct address to be used to remit payment to
resolve the debt.

45.

Upon receiving and reading Exhibit A, Plaintiff was confused as to whether

the balance is static or subject to pertodic change.

46.

Upon receiving and reading Exhibit A, Plaintiff was confused as to whether

payment of the stated balance would result in satisfaction of the debt.

47.

Upon receiving and reading Exhibit A, Plaintiff was confused as to what

portion of the balance is attributable to principal, interest, fee, or other charges.

48.

Upon information and believe, Exhibit A was designed to cause the debtor

to suffer a harmful disadvantage in charting a course of action in response to Defendant's
collection efforts. The collection letter was crafted in a manner which frustrates the
recipient’s ability to intelligently choose their response.
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 13 of 25 PagelD #: 15

 

(PILED: KINGS COUNTY CLERK 01/2972020 04:03 PM INDEX NO, 502273/2020
NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 01/29/2020

49. | The FDCPA ensures that consumers are fully and truthfully apprised of the
facts and of their rights. The act enables consumers to understand, make informed
decisions about, and meaningfully participate in the debt collection process. Exhibit A’s
false representations misled Plaintiff in a manner that deprived him of his right to enjoy
these benefits.

hae se

50. Defendants violated Plaintiff's right not-to-be-the target of misleading debt
collection.communications. Défendants violated the Plaintiff's right to a truthful and fair
debt collection process.

51. Defendant, as a matter of pattern and practice, mails letters, or causes the
mailing of letters, to debtors using language substantially similar or materially identical to
that utilized by Defendant in mailing the above-cited letters to the Plaintiff.

52. | Upon information and belief, Defendant regularly attempt to collect debts
utilizing the aforementioned prohibited conduct, and that such conduct has a broad impact
on consumers within this State.

53. At all times pertinent hereto, the conduct of Defendant(s), as well as that of
its agents, servants and/or employees, was malicious, intentional, willful, reckless,
negligent and in wanton disregard for federal law and the rights of the Plaintiff herein.

54. Defendant knew or should have known that their actions violated the
FDCPA and NYGBL. Additionally, Defendants could have taken the steps necessary to
bring its actions within compliance with the FDCPA and NYGBL, but neglected to do so,
and failed to adequately review its actions to ensure compliance with said laws.

$5. Asaresult of the Defendants’ conduct, Plaintiff has sustained an injury-in-
fact by being the target of Defendant’s unfair and deceptive debt collection practices, and
actual damages include, but not are not limited to: nervousness; fear; stress; mental
anguish; emotional stress; confusion; worry; fright; and shock.

56. Plaintiff and putative class members are entitled to preliminary and
permanent injunctive relief, including, declaratory relief and damages.

AS AND FOR A FIRST CAUSE OF ACTION
Ambiguity Regarding Interest, Fees, and Other Charges

FDCPA Violations - 15 USC §1692e, § 1692e(2), § 1692e(5), § 1692e(10), § 1692f

57. Plaintiff repeats and realleges the allegations contained in the foregoing
paragraphs.

58. The FDCPA 15 U.S.C. § 1692e prohibits any false, deceptive, or misleading
means to collect a debt. § 1692e(2) prohibits the false representation of the character,
amount or legal status of any debt. § 1692e(5) prohibits threatening to take action that
cannot be taken or is not intended to be taken. § 1692e(10) prohibits any false
representation or deceptive means to collect a debt. § 1692f prohibits any unfair or
unconscionable means to attempt.to collect an alleged debt.

PoO8 16

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 14 of 25 PagelD #: 16

 

 

(FILED: KINGS COUNTY CLERK 01/25/2020 04:03 PM) INDEX NO. 502273/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

59. Upon information and belief, at the time Exhibit A was issued, the debt was
subject to the periodic accrual of interest, fees, and/or other charges pursuant to the
underlying agreement with Proper Funding LLC.

60. Upon reading Exhibit A, the least sophisticated consumer may reasonably
believe that payment of the stated balance of $18,949.83 would satisfy the balance in full. ___
However, upon information and belief, payment of such amount-would-not satisfy the debt,
as the balance is subject-to-variation bétweéen the time the letter was issued and the time a

weer HaymeEnt could be received.

6l. If the stated balance was paid, the creditor may later seek to collect the
additional interest, fees, or other charges that have contractually accrued and comprise the
remaining balance.

62. Exhibit A does not specify a date upon which the stated balance will be
accepted as payment in full.

63. A statement of an amount due, without notice that the amount may increase,
can mislead the least sophisticated consumer into believing that payment of the amount
stated will clear their account.

64. —_ For this reason, 15 U.S.C. § 1692e requires debt collectors, when they notify
consumers of their account balance, to disclose that the balance may increase, or to state
that payment of a sum certain by a specified date will fully satisfy the debt. Avila v.
Riexinger & Assocs., LLC, 817 F.3d 72, 74 (2d Cir. 2016).

65. If fees or other charges will continue to accrue during the collection process,
the collection letter must explicitly state so accordingly.

“A reasonable consumer could read the notice and be misled into believing that
she could pay her debt in full by paying the amount listed on the notice. In fact,
however, if interest is accruing daily, or if there are undisclosed late fees, a
consumer who pays the "current balance" stated on the notice will not know
whether the debt has been paid in full. The debt collector could still seek the
interest and fees that accumulated after the notice was sent but before the
balance was paid, or sell the consumer's debt to a third party, which itself could
seek the interest and fees from the consumer.

Because the statement of an amount due, without notice that the amount is
already increasing due to accruing interest or other charges, can mislead the
least sophisticated consumer into believing that payment of the amount stated
will clear her account, we hold that the FDCPA requires debt collectors, when
they notify consumers of their account balance, to disclose that the balance may
increase due to interest and fees. We think that requiring such disclosure best
achieves the Congressional purpose of full and fair disclosure to consumers that is
embodied in Section 1692e. It also protects consumers such as plaintiffs who may

8 of 16

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 15 of 25 PagelD #: 17

 

(PILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX. NG 502273/2020

 

%

NYSCEF boc. NO. 1 RECEIVED NYSCEF: 01/29/2020

hold the reasonable but mistaken belief that timely payment will satisfy their
debts.” (Emphasis Added) See Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 76,
2016 U.S. App. LEXIS 5327, *6-7 (2d Cir. N.Y. 2016}

66. In Carlin y. Davidson Fink LLP, 852 F.3d 207, 216 (2d Cir. 2017), the ;
Second Circuit explained that a collection letter: ae 3 setae enn Toe
ce a CA a

tis inicomiprito where... ‘it. omits information allowing the least

sophisticated consumer to determine the minimum amount she owes at

the time of the notice, what she will need to pay to resolve the debt at

any given moment in the future, and an explanation of any fees and

interest that will cause the balance to increase.” (Emphasis Added)

67. “Absent fuller disclosure, an unsophisticated consumer may not
understand how these fees are calculated, whether they may be disputed,
or what provision of the note gives rise to them. Because the statement
gives no indication as to what the unaccrued fees are or how they are
calculated, she cannot deduce that information from the statement.”
Carlin, 852 F.3d 207, 217.

68. ‘It is not sufficient that a collector provide the amount of the debt on the
date of the collection letter. The consumer must be able to discern the
amount of the debt at any given time in the future.” See Taylor v. Fin.
Recovery Servs., Inc. No. 17-1650-cv, 2018 BL_ 109391 (2d Cir, Mar. 29,

2019)

69. Upon information and belief, any assignees of the original creditor,
including Velocity, were assigned the right to collect interest, fees, or other charges
pursuant to the underlying contract.

70. Plaintiff was not notified that the terms and conditions of the underlying
contract had changed. Upon information, the contractual terms regarding the accrual of
interest, fees, and other charges had not changed.

7}. Alpha was required to disclose in Exhibit A that the balance is subject to
periodic increase due to interest, fees, or other charges, or in the alternative, that such items
are waived.

72. Waiver of the creditor’s or assignee’s intention to collect interest, fees, or
other charges must be made to the consumer explicitly and unambiguously.

73. Plaintiff was not given notice that the further accrual of interest, fees, or
other charges were being waived by the original creditor or their assignee(s)-in-interest.

74. . Exhibit A failed to inform Plaintiff that the amount of the debt was
increasing.

i go of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 16 of 25 PagelD #: 18

K ‘

(PILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX NO. 502273/2020
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 01/29/2020

 

75. Exhibit A fatled to inform Plaintiff that payment of a certain sum by a
specified date will satisfy the debt.

76. Despite the creditor’s entitlement to interest, fees, or other charges, Exhibit
A fails to state that the balance continues to be subject to periodic variation due to accrual
of interest, fees, or other charges, or to explicitly state that accrual of such items have been
waived.

 
 
   

77. Since Exhibit A is silent with respect to whether the debt is static or
dynamic, and since the debt is subject to contractual interest, fees, and other charges that
have not be explicitly waived, Exhibit A can be reasonably read by the least sophisticated
consumer to have two meanings.

78. Exhibit A could be read by the least sophisticated consumer that the debt
will increase in the future.

79. Exhibit A could be read by the least sophisticated consumer that the debt
wil] not increase in the future.

80. Because Exhibit A can be read to have two or more meanings regarding a
material term, one of which is false, it is deceptive under 15 U.S.C. § 1692e.

81. Because Exhibit A is reasonably susceptible to an inaccurate reading
concerning a material term, it is deceptive under 15 U.S.C. § 1692e.

82. Because Exhibit A fails to disclose that interest, fees, and charges continue
to accrue, it is deceptive under 15 U.S.C. § 1692e.

83. Because Exhibit A fails to disclose the amount of interest owed, it is
deceptive under 15 U.S.C: § 1692e.

84. Because Exhibit A fails to disclose the balance may increase, it is deceptive
under 15 U.S.C. § 1692e.

85. Because Exhibit A fails to state that payment of a sum certain by a specified
; date will fully satisfy the debt, it is deceptive under 15 U.S.C. § 1692e.

86. Because Exhibit A fails to include the safe harbor language as required by
Avila v. Riexinger & Assocs., LLC, 817 F.3d 72 (2d Cir. N.Y. 2016), it violates 15 USC
1692e, 1692e(2), 1692e(5), and 1692e(10).

87. Because Exhibit A does not include any information as to how the least
sophisticated consumer can determine the amount of the interest, it violates 15 USC 1692e,
1692e(2), 1692e(5), and 1692e(10). Carlin v. Davidson Fink LLP, 8523.

88. Because Exhibit A fails to meaningfully and unambiguously provide the
amount of debt, it violates 15 U.S.C. § 1692e and § 1692f.

10 of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 17 of 25 PagelD #: 19

 

 

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM) INDEX NO, 5$02273/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

89. Because Exhibit A misrepresents the character of the debt as static, it
violates 15 U.S.C. § 1692e(2).

90. Because the balance of the debt is ambiguous, Exhibit A failed to clearly
state the amount of debt in violation of 15 U.S.C. § 1692e(2).

——

91. Because Exhibit A utilized a false representation or deceptive-meanst0——SSS™S

‘ collect a debt, it violates § 1692e(10
: 92. The aforementioned conduct by Defendants amounts an unfair means to

attempt to collect a debt, in violation of 15 U.S.C. § 1692f.

93. Exhibit A violates 15 U.S.C. § 1692f because it omits information allowing
the least sophisticated consumer to determine the minimum amount owed at the time of the
notice; what amount would be needed to pay to resolve the debt at any given moment in
the future, and an explanation of interest, fees, or other charges that would cause the
balance to increase.

a 94. Upon reading Exhibit A, the least sophisticated consumer is tikely to be
deceived as to material terms.

95. Exhibit A was designed to cause the debtor to suffer a harmful disadvantage
in charting a course of action in response to Defendant's collection efforts.

96. Exhibit A frustrates the recipient’s ability to intelligently choose their
response.

97. Plaintiff has been injured thereby.

98. As a result of the above violations of the FDCPA, the Defendants are liable ©
to Plaintiff for actual damages, statutory damages which can be up to $1,000.00, attorney’s
fees and costs.

AS AND FOR A SECOND CAUSE OF ACTION
AMBIGUITY REGARDING PAYMENT ADDRESS
FDCPA Violations - 15 USC §1692e, § 1692e(10), § 1692f

99. Plaintiff repeats and realleges the allegations contained in the foregoing
paragraphs.

100. Exhibit A lists two addresses, one address on the top left, and another
address towards the top right of the letter.

101. Exhibit A fails to state which of the addresses should be used by the
recipient to remit payment. Exhibit A does not contain any instruction on where the
consumer shail mail payment.

102. Exhibit A in unclear as to which address payment should be mailed.

1i of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 18 of 25 PagelD #: 20

 

 

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM , " INDEX NO. 502273/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

103. The least sophisticated consumer would be left unsure as to which address
to remit payment.

104. The least sophisticated consumer would be left unsure as to whether
remitting payment to either address would result in resolution of the debt.

105. The least sophisticated consumer may be reluctant.to.make-payment ‘ir fear
of sending it tothe wrong-address; and consequently, not resolving the debt.

106. Identification of the address to be used for payments is material and
necessary for consumers when faced with a collection letter. Such information would likely
affect how the consumer responds.

107. Upon reading Exhibit A, the least sophisticated consumer is likely to be
confused as to which address to remit payment, which is material information to the
consumer.

108. Since Exhibit A is reasonably susceptible to inaccurate reading regarding
the payment address, it is deceptive under 15 U.S.C. §1692e.

109. Since Exhibit A can reasonably be read by the least sophisticated consumer
to have two or more meanings regarding the payment address, one of which is inaccurate,
it is deceptive under 15 U.S.C. §1692e.

110. Exhibit A was designed to cause the debtor to suffer a harmful disadvantage
in charting a course of action in response to Defendant's collection efforts. Exhibit A is
crafted in a manner which frustrates the recipient’s ability to intelligently choose their:
response.

ltl. Because Exhibit A utilized a false representation or deceptive means to
collect a debt, it violates § 1692e(10).

112. The aforementioned conduct by Defendants amounts an unfair means to
attempt to collect a debt, in violation of 15 U.S.C. § 1692f.

113. For the foregoing reasons, Exhibit A violates 15 USC § 1692e, 15 USC §
1692e(10) and § 1692f.

114. Plaintiff has been damaged thereby.

115. As aresult of the above violations of the FDCPA, the Defendants are liable
to Plaintiff for actual damages, statutory damages which can be.up to $1,000.00, attorney’s
fees and costs.

12 of 16

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 19 of 25 PagelD #: 21

 

 

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM . INDEX NO. 502273/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

AS AND FOR A THIRD CAUSE OF ACTION
(New York General Business Law § 349)

116. Plaintiff repeats, realleges and incorporates by reference the foregoing
paragraphs.

117. NYGBL § 349 declares unlawful deceptive acts practices irthe congue OSCS~S~S~S*

. of any business, trade orc oe,-or-inthe fumishing of any service of this state.

118. At all times material to this complaint, Defendants’ deceptive acts and
practices that gave rise to the claims herein occurred while Defendants conducted its
business of collecting consumer debts. Deceptive acts and practices in the context of
consumer-debt collection is a recognizable cause of action.

119. Across New York State, NYGBL § 349 has been found broad enough to
include debt collection and other post-sale acts, and several courts have applied the statute
to debt collection.

120. The conduct complained of in this complaint occurred during, and in
furtherance of, Defendants’ for-profit business enterprise of pursuing consumers for
alleged defaulted debt obligation.

121. Defendants’ acts and practices have been directed entirely at consumers.
Defendants’ acts and practices have a broad impact on the New York consuming public
é and the courts of the State of New York.

. 122. Defendants’ collection acts are part of a recurring practice against large
numbers of consumers in furtherance of its business model of increasing debt volume while
decreasing the costs of each case, thus enhancing profitability.

123. Defendants’ offending collection practices have the capacity and tendency
to deceive and mislead a significant percentage of consumers in a material way because
they deprive consumers of state and federal rights and protections. These acts contribute
to an increasing number of personal bankruptcies, and lead to marital instability and job
loss, all of which are significant social concerns that applicable federal and state consumer
protection laws were designed to prevent.

124. Theacts and omissions complained of in this complaint under the preceding
cause of action amount to “deceptive acts and practices” as defined under NYGBL § 349
and the case law interpreting it.

125. Some or all of the FDCPA violations alleged in this complaint amount to
per se violations of NYGBL § 349.

126. Additionally, the primary creditor is vicariously liable for the actions of
their agents, including debt collectors.

13 of 16

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 20 of 25 PagelD #: 22

* .

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM INDEX NO. 502273/2020
: NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

 

127. Asaresult of these violations of NYGBL § 349, the plaintiff is entitled to
an injunction barring Defendants from engaging in deceptive acts and practices, and to
recover actual damages set forth in this complaint, three times the actual damages up to
$1,000, costs and reasonable attorneys’ fees pursuant to NYGBL § 349¢h).

128. Asa result of the violations, Plaintiff suffered actual damages as set forth. —

CLASS ALLEGATIONS

oo 129.” Plaintiff repeats, realleges and incorporates by reference the foregoing “
paragraphs. :
130. Plaintiff brings this action on behalf of a class, pursuant to NY CPLR
Article 9. ,

131. Theclass consists of all natural persons who, between January 30, 2019 and
the present, received a letter from Alpha Recovery attempting to collect a debt originally
owed to Prosper Funding LCC which: 1) fails to disclosure the accrual of interest, fees, or
other charges, or otherwise fails to include an explicit waiver of same; or 2) includes two
or more addresses towards the top of the letter and fails to clearly state which address

should be used by consumer to remit payment.

_ 132. The class members are so numerous that joinder is impracticable. Upon
information and belief, there are more than SO members.

133. There are questions of law and fact common to the class members, which
common questions predominate over any questions that affect only individual class
members.

134. The predominate common question is whether DEFENDANT violated the
FDCPA and NYGBL through DEFENDANT’S collection tetters.

135. Plaintiff will fairly and adequately represent the interests of the class
members. Plaintiff has retained counsel experienced in consumer credit and debt collection _
abuse cases and class actions.

136. Acclass action is the superior means of adjudicating this dispute.

137. Individual cases are not economically feasible.

[THIS SPACE INTENTIONALLY LEFT BLANK]

14 of 16

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 21 of 25 PagelD #: 23

 

 

(FILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM) INDEX NO. 502273/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 01/29/2020
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:
a) Certify this action as a class action and appoint Plaintiff as a Class Representative
of the Class, and his attorneys as Class Action;
b) Find that DEFENDANTS actions violate the FDCPA; ewes a ee amsemecanaees meme

c) Find that DEFENDANTS actions violate N¥YGBE-—~
9)... -Grant-an-award"OF statutory damages for Plaintiff(s) and the Class pursuant to 15

se epen seem U.S.C. § 1692k(a)(2)(B);
e) Grant actual damages resulting from emotional! distress, stress, and confusion in an -
amount to be determined at trial pursuant to 15 U.S.C. § 1692k(a)\(1);
f) Grant an injunction barring Defendants from engaging in deceptive acts

and practices in the State of New York; .
2) Grant Plaintiff's costs and reasonable attorney’s fees pursuant to 15 U.S.C. §
1692k(a)(3); together with '
h) Such other and further relief as may be just and proper.

Dated: Brooklyn, New York
January 29, 2020

Law Office of Simon Goldenberg, PLLC
Attorneys for Plaintiff

/s/ SIMON GOLDENBERG

By: Simon Goldenberg

Law Office of Simon Goldenberg PLLC,
Attorney(s) For Plaintiff

818 East 16th Street

Brooklyn, NY, 11230

Tel. (347) 640-4357

Plaintiff requests trial by jury on all issues so triable.

4/ SIMON GOLDENBERG
By: Simon Goldenberg
To:
Alpha Recovery Corp.
6912 S Quentin Street, Suite 10
Centennial, CO 80112

Velocity Investments, LLC

1800 State Route 34, Suite 404A
Wall Township, NJ 07719-9147

15 of 16
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 22 of 25 PagelD #: 24

.

(PILED: KINGS COUNTY CLERK 01/29/2020 04703 PM INDEX NO. 502273/2020
NYSCEF poc: NO. 2 RECEIVED NYSCEF: 01/29/2020

 

 

 

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 23 of 25 PagelD #: 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(FILED-sKINES COUNTY CLERK 01/29/2020 PSseu TERE : 0
NYSCEBepbe. 1384802 Cs —
Oaks, PA 19456 CINE y Reeds ope ee
QIAO AE Ta —— oT
Sapnanare ‘Amount Pad
: Account Number *
Ifyou would like to make your payment through our (GEE $18,949.83
website, please visit www.alpharecoverycorp.com
este Recovery Com.
Lalfgelbegppopetog lor gh sfeye bec MP gerd ]ayh iDetoeda 912 S, Quentin St. Unit 10 cacirisemencnne
lh o rT ‘t i ee auth Lae MMdaeotoq ttle tetondsy Centennial CO. BO? 2

a7 eas er nha fret tlt ta teed fete tet

ee

 

essere House, Detach This Portion And Return With Payment*** Alpha Recovery Corp. Toll Free: 1-877-359-8714
ALPHA . 01/30/2019 - 2 se
_ RECOVERY CORP
Creditor: VELOCITY INVESTMENTS, LLC.
Account Number: Eig

6912 S. Quentin St Unit 10

Centennial CO. 80112 Originad Creditor: Prosper Funding LLC

Original Creditor Account Number: **H
Toll Free: 877-359-8714
Balance Due: $18,949.83

 

 

Dear BING HUANG:

This office has made several attempts to encourage you to pay the past due account you incurred with Prosper Funding LLC referred
to above. All of our efforts have been unsuccessful.

“We trust that you would like to repay this obligation but are presently unable to do so. We and our client understand that in these -
challenging economic times, honest and well-meaning individuals do occasionally experience unexpected financial difficulties due to -
loss of employment, injury or sickness, divorce or financial over-extenslon. If you find yourself in one of these situations, we would

encourage you to consider using your tax refund to resolve this account. Even if your refund is less than the total amount due, we wil}
be iscuss ‘oy adiscou set ent plan.

’ ‘If you are ina financial hardship and would like to take this opportunity to resolve this matter, please call our office to see how we .
may assist you. You can contact our toll free number, 877-359-6714, ,

Sincerely,

ee oe Bem a wee ~ . & ar

Alpha Recovery Corp.

This is a communication from a debt collector. This is an attempt to collecta debt. Any information obtained will be used for that
purpose. :

, Whenever $600.00 or more in principa) of a debt is discharged as a result of settling a debt for less than the balance owing, our client
may be required to report the amount of the debt discharged to the Internal Revenue Service on a 1099C form, a copy of which would -
be mailed to the most current address we have on file by our client. If you are uncertain of the legal or tax consequences, we
encourage you lo consult your legal or tax advisor.

*°*See reverse side for state specific laws and other important information***

_
eo att

ACA BEB

Rees 136525-1TAX-4611

~~

x
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 24 of 25 PagelD #: 26

 

 

" @ILED: KINGS COUNTY CLERK -01/2372030 04:03 PM ~ ~ INDEX NO. 502273/2020

NYSCER DOC. No. 2 RECEIVED NYSCEF: 01/29/2020
Change of Address Information

 

 

 

Home Phone #

Wark Phone # oO

woe

 

We are required under state law to notify consumers of the following rights. This list does not contain a complete
list of the rights consumers have under state and federal law.

Notice to California Residents: The State Rosenthal Fair Debt Collection Practices Act and The Federal Fair Debt
Collection Practices Act require that, except under unusual circumstances, collector may not contact you before 8
a.m. or after $ p.m, They may not harass you by using threats of violence or arrest or by using obscene language.

Collectors may not use false or misleading statements or call you at work if they know or have reason to know that
you may not receive personal calls at work. For the most part, collectors may not tell another person, other than
your attorney or spouse, about your debt Collectors may contact another person to confirm your location or enforce
a judgment. For more information about debt collections activities, you may contact the Federal Trade Commission
at 1-877-FTC-HELP or WWW.FTC.GOV. As required by California law, you are hereby notified that a negative credit
report reflecting on your credit may be submitted toa credit-reporting agency if you fail'to fulfill the terms of your
credit obligations.

For Colorado residents: FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT. 7, SEE
WWW.COAG.GOV/CAR A consumer has the right to request in writing that a debt collector or collection agency
cease further communication with the consumer. A written request to cease communication will not prohibit the
debt collector or collection agency from taking any other action authorized by law to collect the debt. You may also
make payments in person to our in-state office Alpha Recovery Corp. at 6912 $ Quentin St Suite 10 Centennial, CO
80112.
Phone number 720-509-2125

Notice to Maine Residents: Alpha Recovery Corporation OPERATING HOURS {S$ Monday and Tuesday
10:00am - 7 pm MST, Wednesday, Thursday, and Friday 7:30am - 4:30pm MST

‘NOTICE TO MASSACHUSETTS RESIDENTS: NOTICE OF IMPORTANT RIGHTS, YOU HAVE THE RIGHT TO MAKE ~~
A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT WILL NOT BE MADE TO

YOU AT YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR ONLY TEN DAYS

UNLESS YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN

SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY WRITING TO THE COLLECTION
AGENCY. YOU MAY CONTACT OUR OFFICE AT 877-359-8714 BETWEEN THE HOURS OF 10:00am - 7pm MST
Monday and Tuesday & 7:30am - 4:30pm MST Wednesday, Thursday, and Friday.

Notice to Tennessee Residents: This collection agency is licensed by the collection service board of The Department
of Commerce and insurance, License ID Number 00001173.
Notice to Minnesota Residents: This collection agency is licensed by The Minnesota Department of Commerce.
Notice to North Carolina Residents: Alpha Recovery Corporation PERMIT# 104670.
Notice to New York City Residents: Alpha Recovery Corporation License # 1379591.

Notice to Utah Residents: As required by Utah Law, you are hereby notified that a negative credit report reporting
on your credit record may be submitted to a credit reporting agency If you fail to fulfil the terms of your credit
obligations.

 
Case 1:20-cv-01682-MKB-SMG Document 1-1 Filed 04/02/20 Page 25 of 25 PagelD #: 27

‘ ” “e

ai i os ., : os
(PILED: KINGS COUNTY CLERK 01/29/2020 04:03 PM) INDEX NO. 502273/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/29/2020

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
xX

 

BING HUANG, ON BEHALF OF Index No.:
HIMSELF AND ALL OTHERS SIMILARLY
SITUATED,

 

Plaintiff(s),
-against-
ALPHA RECOVERY CORP.,
VELOCITY INVESTMENTS, LLC., and
JOHN DOE I-10,

. Defendant(s).

 

x

SUMMONS AND COMPLAINT

 

Law Office of Simon Goldenberg PLLC

Attorney(s) for
BING HUANG,
ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED
Plaintiff(s)
818 East 16" Street '

Brooklyn NY 11230
347-640-4357

 

073300808

16 of 16
